       Case 2:10-cv-05851-GEKP Document 27 Filed 10/23/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MUHAMMAD WALIYUD-DIN
a/k/a "William R. Hoskins,"
              Petitioner                        CIVIL ACTION

              v.
                                                N0.10-5851
THE ATTORNEY GENERAL OF
THE STATE OF PENNSYLVANIA,
          Respondent

                             ~ ' ORDER
       AND NOW, this / ' }      day of October, 2020, upon consideration of the Petitioner's

Motion to Amend or Alter Judgment (Doc. No. 24), it is ORDERED that Petitioner's Motion is

DENIED for the reasons set forth in the accompanying memorandum.




                                                UNITED STATES DISTRICT JUDGE




                                            1
